      Case
       Case5:20-cv-04084-EFM-TJJ
            5:20-cv-04033-SAC-TJJ Document
                                   Document25-4
                                            15 Filed
                                                Filed09/30/20
                                                      03/10/21 Page
                                                                Page11ofof77

                                                                        Exhibit 3


                   IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


CHRIS HAULMARK,
                          Plaintiff,


vs.                                               Case No. 20-4033-SAC


STATE OF KANSAS, et al.,
                          Defendants.

                                    O R D E R


       Plaintiff is hearing impaired and speaking impaired.                     His

preferred means of communication is through sign language.                      His

pro   se    complaint     asserts   claims      for   damages,    injunctive    and

declaratory relief against the “Kansas Legislature” for violations

of Title II of the Americans with Disabilities Act (“ADA”), 42

U.S.C. §§ 12131-12134 et seq. and violations of the Rehabilitation

Act of 1973, 29 U.S.C. § 794 et seq.                    By “Kansas Legislature”

plaintiff refers to five defendants named in the complaint:                     the

State      of   Kansas,    the   Kansas       Senate,    the   Kansas   House       of

Representatives, Susan Wagle in her official capacity as President

of the Kansas Senate, and Ron Ryckman in his official capacity as

Speaker of the Kansas House of Representatives.                  Doc. No. 1, ¶ 2.

Plaintiff uses the collective term “Kansas Legislature” frequently

throughout the complaint.            He also uses the collective term


                                          1
    Case
     Case5:20-cv-04084-EFM-TJJ
          5:20-cv-04033-SAC-TJJ Document
                                 Document25-4
                                          15 Filed
                                              Filed09/30/20
                                                    03/10/21 Page
                                                              Page22ofof77




“defendants” beginning at ¶ 85.             The complaint seldom refers to

Wagle or Ryckman by name or title.            This case is before the court

upon the motion to dismiss of defendants Wagle and Ryckman.                  Doc.

No. 8.

I. Motion to dismiss standards

     The motion to dismiss states that dismissal is sought under

Fed.R.Civ.P. 12(b)(1) for lack of jurisdiction and Fed.R.Civ.P.

12(b)(6) for failure to state a claim.              For the purposes of this

order, the court shall construe the motion as making a facial

attack   upon      the    court’s   jurisdiction,    i.e.,     questioning    the

sufficiency     of    the   jurisdictional     allegations      in   plaintiff’s

complaint.    Therefore, the court shall apply the same standards as

the court applies to Rule 12(b)(6) motions.                  Muscogee (Creek)

Nation v. Okla. Tax Comm’n, 611 F.3d 1222, 1227 n.1 (10th Cir.

2010).     Under these standards, the court accepts the plaintiff’s

well-pled factual allegations as true and views them in the light

most favorable to the plaintiff.            United States v. Smith, 561 F.3d

1090, 1098 (10th Cir. 2009).          The court, however, is not required

to accept legal conclusions alleged in the complaint as true.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).                 Because plaintiff

proceeds     pro     se   his   pleadings     are   entitled    to   a   liberal

construction.        Erickson v. Pardus, 551 U.S. 89, 94 (2007).             But,

a pro se litigant is not relieved from following the same rules of



                                        2
       Case
        Case5:20-cv-04084-EFM-TJJ
             5:20-cv-04033-SAC-TJJ Document
                                    Document25-4
                                             15 Filed
                                                 Filed09/30/20
                                                       03/10/21 Page
                                                                 Page33ofof77




procedure as any other litigant. See Green v. Dorrell, 969 F.2d

915, 917 (10th Cir. 1992).

II. Allegations in the complaint

         The complaint alleges that the Kansas Legislature offers live

audio streams of legislative proceedings, live audiovisual streams

of legislative proceedings on a YouTube channel, as well as content

on the social media accounts of individual legislators.                  Plaintiff

asserts that he needs real-time captions, transcripts and sign

language interpreters to enable him to access information from the

Kansas Legislature, and to participate in and enjoy the benefits

of the services, programs and activities of the Kansas Legislature.

         Specifically     regarding    Wagle      and   Ryckman,   the   complaint

alleges that plaintiff send a letter dated February 18, 2019

addressed to Ryckman and copied to Wagle.                   The letter requested

accessible       online   streaming     services.         The   complaint   further

alleges that defendants Ryckman and Wagle were copied on a Kansas

Open Records Act request addressed to the Executive Director of

Legislative       Administrative      Services.         Finally,   the   complaint

alleges       that    plaintiff       met       with    Ryckman    and   requested

accommodations regarding online audio-only streaming content and

that Ryckman responded that the Kansas Legislature would not deal

with the matter until the 2019-2020 Session was over.1




1
    There are no allegations regarding Wagle or Ryckman’s social media accounts.

                                            3
     Case
      Case5:20-cv-04084-EFM-TJJ
           5:20-cv-04033-SAC-TJJ Document
                                  Document25-4
                                           15 Filed
                                               Filed09/30/20
                                                     03/10/21 Page
                                                               Page44ofof77




        The complaint requests prospective relief requiring, among

other    things:   an    in-person   sign    language   interpreter    readily

available in the State Capitol building; that streaming audio and

video content to be readily accessible and usable by plaintiff;

and the promulgation of a policy requiring all videos published on

Kansas    legislators’     social    media   platforms    provide   effective

communication to plaintiff.

III. Standing and Ex parte Young

        Defendants Wagle and Ryckman have argued for dismissal on the

grounds that injunctive relief may not be ordered against a state

official in his or her official capacity who lacks the power to

perform the action sought by plaintiff. Although Wagle and Ryckman

make other arguments, the court shall focus on this contention

which relates to the jurisdictional concerns of standing and

sovereign immunity.        See Kitchen v. Herbert, 755 F.3d 1193, 1201

(10th Cir. 2014)(standing is a component of jurisdiction); Peterson

v.   Martinez,     707   F.3d   1197,   1202    (10th   Cir.   2013)(Eleventh

Amendment immunity is a jurisdictional bar); see also, Cressman v.

Thompson, 719 F.3d 1139, 1146 n.8 (10th Cir. 2013)(recognizing

“common thread” between standing analysis and Eleventh Amendment

Ex parte Young considerations); Gadlin v. Sybron Intern. Corp.,

222 F.3d 797, 799 (10th Cir. 2000)(jurisdictional issues generally

precede disposition of other questions).



                                        4
    Case
     Case5:20-cv-04084-EFM-TJJ
          5:20-cv-04033-SAC-TJJ Document
                                 Document25-4
                                          15 Filed
                                              Filed09/30/20
                                                    03/10/21 Page
                                                              Page55ofof77




     The Eleventh Amendment generally bars lawsuits in federal

court against state officers in their official capacities.             Harris

v. Owens, 264 F.3d 1282, 1289 (10th Cir. 2001).              Under Ex parte

Young, 209 U.S. 123 (1908), however, a claim may be made for

prospective relief against a state official in his or her official

capacity when an ongoing violation of federal law is alleged.

Harris, 264 F.3d at 1290.

     Plaintiff does not contend that he can recover damages against

defendants Wagle and Ryckman in their official capacities.                    He

states in his response to the motion to dismiss that his lawsuit

“falls squarely under the doctrine set forth in Ex parte Young,

and for that reason, Plaintiff Haulmark can seek declaratory and

injunctive relief” against Wagle and Ryckman “in their official

capacities.”    Doc. No. 12, p. 17.

     To possess standing to bring such a claim, a plaintiff must

establish (1) that he may suffer an injury in fact; (2) that the

injury will be fairly traceable to Wagle or Ryckman in an official

capacity; and (3) that it is likely that the injury can be

prevented by a favorable decision against Wagle or Ryckman in an

official capacity.     See Kitchen, 755 F.3d at 1201; Cressman, 719

F.3d at 1145.      There must be a “meaningful nexus” between the

defendant and the asserted injury.           Kitchen, supra.       The final

element requires plaintiff to show that Wagle or Ryckman have the

authority to prevent his expected injury from occurring.                     See

                                      5
       Case
        Case5:20-cv-04084-EFM-TJJ
             5:20-cv-04033-SAC-TJJ Document
                                    Document25-4
                                             15 Filed
                                                 Filed09/30/20
                                                       03/10/21 Page
                                                                 Page66ofof77




Cressman, 719 F.3d at 1146-47; see also Rangel v. Boehner, 20

F.Supp.3d 148, 161-62 (D.D.C. 2013)(publicly censured Congressman

did not show standing when he sued six individual legislators and

staff members who could not strike censure, an action which would

require the unanimous consent of the House of Representatives).

        Similar analysis is used to consider the Ex parte Young

exception to Eleventh Amendment immunity.                     See Barrett v. Univ. of

New Mexico Bd. of Regents, 562 Fed.Appx. 692, 694 (10th Cir.

2014)(to proceed under Ex parte Young a plaintiff must adequately

allege the official’s duty to enforce the ADA); Bertolo v. Shain,

2020     WL     2365245    *5        (D.Colo.       2/27/2020)(dismissing       official

capacity claim against state officer who was not alleged to have

responsibility for developing or enforcing restrictions being

challenged);       Gorenc       v.    Klaassen,       421   F.Supp.3d   1131,     1148-49

(D.Kan.       2019)(dismissing          claim       against    state    nursing     board

president because she did not have the power to perform the act

required to overcome Eleventh Amendment immunity via the Ex parte

Young exception); see also Heffley v. Steele, 2019 WL 5092127 *6

(W.D.     Pa.    Oct.     11,    2019)    aff’d,       2020   WL   5569450   (3rd    Cir.

9/17/2020)(ADA suit against a defendant in his or her official

capacity solely for prospective injunctive relief must actually be

against someone who can provide such relief).

        Plaintiff’s complaint does not allege that Wagle in her

official capacity as Senate President or Ryckman in his official

                                                6
    Case
     Case5:20-cv-04084-EFM-TJJ
          5:20-cv-04033-SAC-TJJ Document
                                 Document25-4
                                          15 Filed
                                              Filed09/30/20
                                                    03/10/21 Page
                                                              Page77ofof77




capacity as Speaker of the House will take an action or actions to

cause injury to plaintiff or has the power as Senate President or

Speaker of the House to enact the accommodations he seeks to

improve   his    access     to   information      regarding     the    Kansas

Legislature’s proceedings.         Therefore, plaintiff has failed to

adequately allege a future injury fairly traceable to their actions

or that a favorable decision against Wagle or Ryckman would redress

the injuries he claims.       The court concludes that plaintiff does

not have standing to bring this action against Wagle and Ryckman

and that he has failed to properly allege a claim for prospective

relief under Ex parte Young.

IV. Conclusion

     For the above-stated reasons, the motion to dismiss at Doc.

No. 8 is granted and plaintiff’s claims against defendants Wagle

and Ryckman are dismissed without prejudice.

     IT IS SO ORDERED.
     Dated this 30th day of September 2020, at Topeka, Kansas.
                           s/Sam A. Crow__________________________
                           U.S. District Senior Judge




                                      7
